Tire Tester with Tire Holding Units


DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Receipt is acknowledged of Applicant’s reply filed 07/21/2022 which has amendments to the claims and applicant's arguments related to the previous rejection. The above have been entered and considered.

Response to Arguments
	Applicant argues the amendment to the title obviates the objection to the title. The examiner is persuaded and the objection to the title is withdrawn.
	Applicant argues that the amendments place the claims in a condition for allowance. Regarding this assertion, please see the Reasons for Allowance below.

Allowable Subject Matter

Claims 1 - 8, 10 - 15, and 17 - 20 are allowed.

The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, although Denimal discloses a tire tester for determining wheel grip characteristics, the tire tester having at least first and second wheels attached to a vehicle, each rotationally mounted wheel including a tire and a sensor bearing/wheel holder cassette fastened onto a stub axle, the sensor cassette for measuring steering lateral forces, thrusts and self-alignment torque, where second wheels at set to have the same amplitude steering angle but opposite direction so that transverse forces of each set of wheels cancel; Denimal does not disclose a tire tester with a turning lateral acceleration meter. Furthermore, no other prior art can be found to motivate or teach applicant’s tire tester including a turning lateral acceleration meter for measuring a turning lateral acceleration, in combination with the remaining limitations of the claims. The dependent claims are allowable for at least the same reasons as above.

Regarding claim 9, although Ishikawa and Denimal disclose a tire tester having at least first and second wheels attached to a chassis, each wheel including a tire rotates when the chassis moves, a steering actuator, and a steering device which steers by moving rack bars with the steering actuator, each wheel adjusts toe angle for stable high speed travel and each steering device is a link portion connected to right and left toe angle adjusting units that adjust so steering angle produces equal and opposite forces that cancel; Ishikawa and Denimal fail to disclose a tire tester with a load measuring unit. Furthermore, no other prior art can be found to motivate or teach applicant’s tire tester including a load measuring unit interposed at least between the right tire holding unit and the right tire or between the left tire holding unit and the left tire and configured to measure a load applied to the tire, in combination with the remaining limitations of the claim. The dependent claims are allowable for at least the same reasons as above.
Regarding claim 17, although Ishikawa and Denimal disclose a tire tester having at least first and second wheels attached to a chassis, each wheel including a tire rotates when the chassis moves, a steering actuator, and a steering device which steers by moving rack bars with the steering actuator, each wheel adjusts toe angle for stable high speed travel and each steering device is a link portion connected to right and left toe angle adjusting units that adjust so steering angle produces equal and opposite forces that cancel; Ishikawa and Denimal fail to disclose the tire tester with a toe angle meter. Furthermore, no other prior art can be found to motivate or teach applicant’s tire tester including a toe angle meter disposed at least at the right tire holding unit or at the left tire holding unit and configured to measure a toe angle of the tire, in combination with the remaining limitations of the claim. The dependent claims are allowable for at least the same reasons as above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Graves whose telephone number is 469-295-9072. The examiner can normally be reached M-F 8 a.m. - 5 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at
http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Macchiarolo can be reached at 571-272-2375. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (USA or CANADA) or 571-272-1000.





/TIMOTHY P GRAVES/Examiner, Art Unit 2856                                                                                                                                                                                                        

/Eric S. McCall/Primary Examiner, Art Unit 2856